IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Jeffrey Wayne Brown,
Plaintiff(s),
Case Number: 1:18cv370
VS.
Judge Susan J. Dlott
Commissioner of Social Security,
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed
the pleadings and filed with this Court on August 30, 2019 a Report and Recommendation (Doc.
15). Subsequently, the plaintiff filed objections to such Report and Recommendation (Doc. 16).

The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, the decision of the Commissioner is AFFIRMED. This case is hereby
terminated from the docket of this Court.

IT IS SO ORDERED.

Auton, Mitt

Judge Susan JADlott
United States District Court
